DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16-20 are objected to because of the following informalities: Claim 16 recites “a second spaced apart from the first surface grating” and later mentions “the first and second gratings”. As such, it is assumed “a second spaced apart from the first surface grating” should recite “'a second grating spaced apart from the first surface”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtis, US-20180052320.
In regards to claim 16, Curtis discloses an article (Fig. 7, 3700 optical system) comprising: a planar waveguide formed from a polymer material, the planar waveguide comprising a first surface, the first surface (Fig 37; Par. 0020 and 0362-0364 “The eyepiece includes a planar waveguide having a front surface and a back surface” ... “diffractive structures, e.g., diffraction gratings on or in a substrate, e.g., a waveguide” ... “The substrate 3710 can be made of glass, polymer, or crystal”) comprising: a first surface grating (Fig. 37, 3702 in-coupling grating (ICG); Par. 0362 “optical system 3700 using diffractive structures, e.g., diffraction gratings on or in a substrate, e.g., a waveguide” ... “the optical system 3700 has an eyepiece including an in-coupling grating (ICG) element 3702”); a second surface grating spaced apart from the first surface grating (Fig. 37, 3706 orthogonal pupil expansion (OPE) + 3708 exit pupil expansion (EPE); Par. 0364 “The DOE 3704 can have one or more layers, and each layer can include an orthogonal pupil expansion (OPE) diffractive element 3706 and an exit pupil expansion (EPE) diffractive element 3708”); and a smooth portion between the first and second surface gratings (Fig. 36K and 37; Par. 0362, 0594, and 0815, “optical system 3700 using diffractive structures, e.g., diffraction gratings on or in a substrate, e.g., a waveguide” ... “the template used to imprint the diffractive structure planarizes regions 3605 and 3606 to provide a uniform thickness film T” ... “a flat substrate according to some embodiments”, flat i.e. smooth; Fig. 37, showing a portion of waveguide between the first and second surface gratings), wherein the smooth portion comprises a first region at a first surface height, the first and second gratings each extend above the first surface height, and the smooth portion comprises a second region adjacent either the first or second surface grating, the second region extending to a height above the adjacent surface grating (Par. 0322, 0398, 0539, 0594, “the grating of the one or more spreaders can similarly stair step the light to the third pupil expander 2940” ... “4 different height levels in the grating can be achieved with 2 lithography steps: first, a first patterned protective layer is formed on a substrate; second, a first layer of material is selectively deposited on unprotected areas on the substrate to form a grating structure; third, the first patterned protective layer is removed; fourth, a second patterned protective layer is formed on the substrate and the grating structure” ... “variation in the grating height between regions can be implemented” ... “a plurality of diffractive elements 3608 (e.g., grating elements), is disposed adjacent the regions 3605 and 3606. In some embodiments, the template used to imprint the diffractive structure planarizes regions 3605 and 3606 to provide a uniform thickness film T on the order of a few nanometers to thousands of nanometers, e.g., 5 nm to 1,000 nm, for instance, 10 nm to 100 nm as a function of position on the substrate as discussed in relation to FIG. 36A”; Fig. 37, showing EPE adjacent the OPE and ICG, with stair stepping varying heights, it is understood that a second region could have had a height above an adjacent surface).
In regards to claim 17, Curtis discloses a reflective layer supported by the first surface grating (Par. 0330, 0632, 0661 “The input coupler grating can be any of several types, including a surface relief grating” ... “each grating 7024, 7034, or 7044 may comprise a surface relief grating, such as a binary or two-level metasurface phase grating” ... “The second dielectric layer 7726 and the fourth dielectric layer 7728 may serve to increase the reflectivity of the metasurface 7720”). 
In regards to claim 18, Curtis discloses the first surface grating and the reflective layer are configured to couple light incident into the planar waveguide propagating towards the second surface grating (Par.  0331, 0333, “The input coupler region 3010 of any given substrate 3002 includes diffractive optical features which redirect the input rays of light at appropriate angles to propagate within the substrate 3002 of the waveguide 3000 via total internal reflection” ... “this input coupler diffraction grating is split and redirected both upward in the +y-direction toward the upper OPE region 3020A ... “Another purpose of the diffraction gratings in the OPE regions 3020A, 3020B is to direct those light rays along a path generally toward the EPE region 3030.”). 
In regards to claim 19, Curtis discloses the second surface grating is configured to direct light guided by the waveguide out of the waveguide (Par. 0333, 0338, “Another purpose of the diffraction gratings in the OPE regions 3020A, 3020B is to direct those light rays along a path generally toward the EPE region 3030” ... “region 3030 can include diffractive optical features which redirect the light rays out of the waveguide 3000”).
In regards to claim 20, Curtis discloses the second region extends 100 nm or less above the adjacent surface grating (Par. 0594 “a plurality of diffractive elements 3608 (e.g., grating elements), is disposed adjacent the regions 3605 and 3606. In some embodiments, the template used to imprint the diffractive structure planarizes regions 3605 and 3606 to provide a uniform thickness film T on the order of a few nanometers to thousands of nanometers, e.g., 5 nm to 1,000 nm, for instance, 10 nm to 100 nm as a function of position on the substrate as discussed in relation to FIG. 36A”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis, US-20180052320 in view of Miller, US-20190170932.
In regards to claim 1, Curtis discloses a method, comprising: providing a wafer comprising a first surface grating extending over a first area of a surface of the wafer and a second surface grating extending over a second area of the surface of the wafer (Fig. 29; Par 0322, 0816, “the waveguide 2900 can further include one or more spreaders (e.g., spreader 2932A and spreader 2932B). The one or more spreaders can capture light that is transmitting from the ICG 2920 directly to a center of the third pupil expander 2940” ... “the grating of the one or more spreaders can similarly stair step the light to the third pupil expander 2940” ... “a waveguide device with a predetermined (e.g., the most optimum) nano- or micro­structure for each individual field, enabling high efficiency of the device on any large or small wafer scale format”); de-functionalizing a portion of the surface grating in at least one of the first surface grating area and the second surface grating area (Par. 0321, “the first pupil expander 2930A and the second pupil expander 2930B can be similar to an OPE with a portion removed (e.g., removed area 2932A and 2932B)”; removal of grating is understood to defunctionalize it); and 
an eyepiece comprising a portion of the first surface grating area and a portion of the second surface grating area (Par. 0323, “an eyepiece can include a planar waveguide layer. The planar waveguide layer can include a first pupil expander, a second pupil expander, and a third pupil expander. The first pupil expander can be configured to receive light from an incoupling DOE (e.g., ICG)”), wherein the first surface grating in the eyepiece corresponding to an input coupling grating for a head-mounted display and the second surface grating corresponds to a pupil expander grating for the head-mounted display (Par 0323, 0324, 0344, “an eyepiece can include a planar waveguide layer. The planar waveguide layer can include a first pupil expander, a second pupil expander, and a third pupil expander. The first pupil expander can be configured to receive light from an incoupling DOE (e.g., ICG). In some embodiments, the first pupil expander can have a first grating” ... “the third pupil expander can also be configured to outcouple light to an eye of a user using the second grating” … “The waveguide 3000 can include an input coupler region 301 O (including an ICG), an upper OPE region 3020A, a lower OPE region 3020B, and an EPE region 3030” ... “This can be advantageous because it may allow the head-mounted display of a VR/AR/MR system to be made less bulky”). 
Curtis does not disclose expressly singulating an eyepiece from the wafer. 
Miller teaches singulating an eyepiece (Par. 0049 “the confinement structures are arranged along the perimeter of the eyepiece such that after a larger substrate is patterned using J-FIL, and subsequently singulated (e.g., laser cut) into the shape of the eyepiece, these confinement structures run parallel (or substantially parallel) and/or adjacent to the singulated edge”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the process of singulating an eyepiece that Miller discloses in the method of Curtis. The motivation for doing so would have been, so the eyepiece of Curtis would be singulated from the wafer, thus providing improved structural integrity (Par. 0049 “confinement structures may further improve polymer contact between layers to improve curing and structural integrity”).
Therefore, it would have been obvious to combine Miller with Curtis to obtain the invention of claim 1.
In regards to claim 6, Curtis and Miller, as combined above, disclose depositing a reflective material on a portion of the first surface grating (Curtis Par. 0331 “the input coupler grating may comprise lines etched into the back surface of the substrate (opposite the side where input light rays enter) and then covered with sputtered-on reflective material, such as metal”).
In regards to claim 7, Curtis and Miller, as combined above, disclose reflective material is a metal (Curtis Par. 0331 “the input coupler grating may comprise lines etched into the back surface of the substrate (opposite the side where input light rays enter) and then covered with sputtered-on reflective material, such as metal”).
In regards to claim 10, Curtis and Miller, as combined above, disclose imprinting the first and second gratings onto the surface of the wafer (Curtis Par. 0323, “an eyepiece can include a planar waveguide layer. The planar waveguide layer can include a first pupil expander, a second pupil expander, and a third pupil expander. The first pupil expander can be configured to receive light from an incoupling DOE (e.g., ICG)”; providing the gratings on the wafer).
In regards to claim 11, Curtis and Miller, as combined above, disclose casting a wafer with the first and second gratings (Curtis Par. 0323, “an eyepiece can include a planar waveguide layer. The planar waveguide layer can include a first pupil expander, a second pupil expander, and a third pupil expander. The first pupil expander can be configured to receive light from an incoupling DOE (e.g., ICG)”; providing the gratings on the wafer).
In regards to claim 12, Curtis and Miller, as combined above, do not disclose expressly the second area has a minimum lateral dimension of more than 30 mm.
However, before the effective filing date of the claimed invention, it would have been obvious that the sizes of the components would depend directly on size and positions of the waveguide relaying the image to the user’s eyes thereby providing appropriate in-coupling, expansion, and out-coupling gratings and areas.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the second area of Curtis and Miller, as combined above, can be provided with a minimum lateral dimension of more than 30 mm as required by the claim language. The motivation for doing so would have been to provide an appropriate image size to the user.
Therefore, it would have been obvious Curtis and Miller disclose the invention of claim 12.
In regards to claim 13, Curtis and Miller, as combined above, do not disclose expressly the pupil expander grating has a maximum lateral dimension of 30 mm or less.
However, before the effective filing date of the claimed invention, it would have been obvious that the sizes of the components would depend directly on size and positions of the waveguide relaying the image to the user’s eyes thereby providing appropriate in-coupling, expansion, and out-coupling gratings and areas.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the pupil expander of Curtis and Miller, as combined above, can be provided with a maximum lateral dimension of 30 mm or less as required by the claim language. The motivation for doing so would have been to provide an appropriate image size to the user.
Therefore, it would have been obvious Curtis and Miller disclose the invention of claim 13.
In regards to claim 14, Curtis and Miller, as combined above, do not disclose expressly the input coupling grating has a maximum lateral dimension of 5 mm or less.
However, before the effective filing date of the claimed invention, it would have been obvious that the sizes of the components would depend directly on size and positions of the waveguide relaying the image to the user’s eyes thereby providing appropriate in-coupling, expansion, and out-coupling gratings and areas.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the input coupling of Curtis and Miller, as combined above, can be provided with a maximum lateral dimension of 5 mm or less as required by the claim language. The motivation for doing so would have been to provide an appropriate image size to the user.
Therefore, it would have been obvious Curtis and Miller disclose the invention of claim 14.
In regards to claim 15, Curtis and Miller, as combined above, disclose assembling the eyepiece in a head-mounted display (Curtis Fig. 15, 62 head mounted display).
Claim(s) 2-5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis, US-20180052320 and Miller, US-20190170932, as combined above in regards to claim 1, in further view of Kress, US-20130229712.


In regards to claim 2, Curtis and Miller, as combined above, do not disclose expressly de-functionalizing the portion of the first or second surface gratings comprises planarizing the portion of the corresponding surface grating.
Kress discloses a grating (Fig. 1, 115 diffraction grating) with a base sandwich layer (Fig. 1, 110 base sandwich layer), a planarization sandwich layer (Fig. 1, 120 planarization sandwich layer), and reflective elements (Fig. 1, 135 reflective elements), wherein the planarization sandwich layer (Fig. 1, 120 planarization sandwich layer, i.e. casting material; Par. 0024 planarization sandwich layer is silicon dioxide) is over the base sandwich layer (Fig. 1, 110 base sandwich layer, which creates the gratings) and is the same polymer material as the base sandwich layer (Fig. 1, 110 base sandwich layer, which creates the gratings; Par. 0024 base sandwich layer is silicon dioxide).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the de-functionalization of Curtis and Miller can comprise placing a second layer over the planarized gratings of Curtis and Miller in the manner of Kress. The motivation for doing so would have been to operate in reflection and transmission mode (Kress Par. 0016).
Therefore, it would have been obvious to combine Kress with Curtis and Miller to obtain the invention of claim 2.
In regards to claim 3, Curtis, Miller, and Kress, as combined above, disclose planarizing the portion of the first or second surface gratings comprises casting a material over the corresponding portion of the surface grating (Fig. 1, 120 planarization sandwich layer, i.e. casting material, is over 110 base sandwich layer, which creates the gratings).
In regards to claim 4, Curtis, Miller, and Kress, as combined above, disclose the material being cast is the same material as the material forming the surface grating (Kress Par. 0024 base sandwich layer and planarization sandwich layer are silicon dioxide).
In regards to claim 5, Curtis, Miller, and Kress, as combined above, disclose the material is a polymer material (Kress Par. 0024 base sandwich layer and planarization sandwich layer are silicon dioxide).
In regards to claim 8, Curtis and Miller, as combined above, do not disclose expressly the de-functionalized portion of the first or second surface grating areas have a height above the surface that greater than a height of the first or second surface grating features.
Kress discloses a grating (Fig. 1, 115 diffraction grating) with a base sandwich layer (Fig. 1, 110 base sandwich layer), a planarization sandwich layer (Fig. 1, 120 planarization sandwich layer), and reflective elements (Fig. 1, 135 reflective elements), wherein the planarization sandwich layer (Fig. 1, 120 planarization sandwich layer, i.e. defunctionalized portion) is over the base sandwich layer (Fig. 1, 110 base sandwich layer, which creates the gratings) and has a height above the surface that is greater than a height of the grating features (Fig. 1, 120 planarization sandwich layer, i.e. defunctionalized portion, has a height greater than 110 base sandwich layer, which creates the gratings).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the de-functionalization of Curtis and Miller can comprise placing a second layer over the planarized gratings of Curtis and Miller in the manner of Kress. The motivation for doing so would have been to operate in reflection and transmission mode (Kress Par. 0016).
Therefore, it would have been obvious to combine Kress with Curtis and Miller to obtain the invention of claim 8.
In regards to claim 9, Curtis, Miller, and Kress, as combined above, do not disclose expressly a de-functionalized portion of the first or second surface grating areas, the height of the de-functionalized portion is no more than 100 nm greater than the height of the corresponding surface grating features.
However, before the effective filing date of the claimed invention, it would have been obvious that the thickness of the planarization sandwich layer, i.e. defunctionalized portion, would depend directly on the required thickness of the waveguide for the application. Thereby providing appropriate thickness of the planarization sandwich layer, i.e. defunctionalized portion, to provide the transmission and reflection modes (Kress Par. 0016) in as thin of package as possible.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the planarization sandwich layer, i.e. de-functionalized portion, of Curtis, Miller, and Kress, as combined above, can be provided with the height of the planarization sandwich layer, i.e. de-functionalized portion, no more than 100 nm greater than the height of the corresponding surface grating features as required by the claim language. The motivation for doing so would have been to provide the transmission and reflection modes (Kress Par. 0016) in as thin of package as possible.
Therefore, it would have been obvious Curtis and Miller disclose the invention of claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	10/13/22






/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622